PRITCHARD, Circuit Judge.
In the above-entitled matter Cloyd II. Duncan, complainant in the court below, presents a petition in which he states that his attorney is not a member of the bar of this court. The petitioner seeks to have this court issue an alternative writ of mandamus, directing the District Judge for the Northern District of West Virginia to correct alleged errors at law in the trial of a cause. The questions which petitioner seeks to have us pass upon can be considered by this court if the cause should be brought here on appeal, provided such questions are raised by a proper assignment of error.
No ground is stated for interfering with the District Judge in the discharge o f his duties upon the showing made. Therefore the application for leave to file a petition for a writ of mandamus is denied.